United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3080
                                   ___________

Mellen Kwamboka Maranga                *
                                       *
             Petitioner,               *
                                       * Petition for Review of an Order of the
       v.                              * Board of Immigration Appeals.
                                       *
Peter Keisler, Acting Attorney General *         [UNPUBLISHED]
of the United States of America,       *
                                       *
             Respondent.               *
                                  ___________

                             Submitted: September 28, 2007
                                Filed: October 12, 2007
                                 ___________

Before MURPHY, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Mellen Kwamboka Maranga, a native and citizen of Kenya, overstayed her
visitor visa to the United States, and immigration authorities commenced removal
proceedings against her. Maranga subsequently applied for asylum, withholding of
removal, protection under the Convention Against Torture (“CAT”), and voluntary
departure. The immigration judge (“the IJ”) denied all four applications and held that
Maranga's asylum application was frivolous. The Board of Immigration Appeals
adopted and affirmed the IJ's decision. Maranga now petitions this court for review
of that decision. We deny the petition.
      The IJ denied asylum relief to Maranga because she failed to file her asylum
application within one year of her arrival in the United States. 8 U.S.C. §
1158(a)(2)(B). We lack jurisdiction to review this finding of untimeliness. See 8
U.S.C. § 1158(a)(3); Yakovenko v. Gonzales, 477 F.3d 631, 635 (8th Cir. 2007).

       The IJ denied withholding of removal, and Maranga failed to address this issue
in her brief. We are unable to review her withholding claim because she abandoned
the issue. See Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006) (“A party's
failure to raise or discuss an issue in his brief is to be deemed an abandonment of that
issue.”) (internal quotation omitted).

      The IJ denied protection under CAT to Maranga and held that Maranga's
asylum application was frivolous. See 8 U.S.C. § 1158(d)(6) (providing that if an
applicant “knowingly made a frivolous application” and received notice of the
consequences of such an application, the applicant is permanently ineligible for
immigration benefits). Maranga failed to appeal these decisions to the Board. We are
unable to review the denial of relief under CAT or the finding of frivolousness
because she failed to exhaust administrative remedies by not raising these issues
before the Board. Frango v. Gonzales, 437 F.3d 726, 728 (8th Cir. 2006).

      For these reasons, the petition for review is denied.
                      ______________________________




                                          -2-